Jones v Seta (2016 NY Slip Op 06556)





Jones v Seta


2016 NY Slip Op 06556


Decided on October 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2016

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, Kapnick, JJ.


1848N 308688/11

[*1] Tyson Jones, et al., Plaintiffs-Respondents,
vRichard . Seta, et al., Defendants-Appellants.


Penino & Moynihan, LLP, White Plains (Henry L. Liao of counsel), for appellants.

Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered December 2, 2015, which, insofar as appealed from, in this action for personal injuries sustained in a motor vehicle accident, denied defendants' motion to vacate the note of issue and to compel plaintiff Tyson Jones to appear for a supplemental independent medical examination (IME) and deposition regarding prior injuries, unanimously modified, on the law and the facts, to the extent of directing Jones to appear for a supplemental deposition concerning only the prior injuries and related treatment, and otherwise affirmed, without costs.
Defendants' discovery, after the filing of the note of issue, that Jones had been involved in prior accidents involving the same body parts alleged to have been injured in the subject accident, constitutes "unusual or unanticipated circumstances" warranting further discovery (22 NYCRR 202.21[d]; see Bermel v Dagostino, 50 AD3d 303 [1st Dept 2008]). However, defendants have not articulated a need for a supplemental physical examination, as the IME doctor has already examined Jones, documented his or her findings, and can supplement the same upon receipt of the records relating to Jones' prior injuries and treatment (compare Hartnett v City of New York, 139 AD3d 506 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2016
CLERK